Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

Claim 9 has been improper claim status indicator because the claim 9 has been amended since the last entered claim set dated 8/31/21.  The phrase “at an end of” has been added to claim 9.
Claim 14 also has an improper claim status indicator because has “(30’)” changes  from “(30)”.
Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. 
Applicant argues that 
the carrier substrate can be divided into two separate virtual substrates, as is for example illustrated in figure 4 of the pending patent application. . . .The thermo-mechanical symmetry, being addressed by the newly introduced feature counteracts a bending during the manufacturing process, which would otherwise be caused by the temperature, which exists during the bonding process, for example during a DCB bonding process. By choosing a thermo-mechanical symmetry, the mechanical stresses compensate each other and counteract bending. Thus, the wording of amended claim 1 makes a specific adaptation to the thickness of the intermediate layer necessary for creating two separate virtual substrates. 

It turned out that for being thermo-mechanically symmetric, the part of the virtual substrate (d15.3, d15.1), which is assigned to the intermediate mechanical layer, needs to be at least comparable to the respective size and dimensions of the cooling element (d30E) at the backside of the carrier substrate or the metal layer at the components side of the carrier substrate (d12).  (Applicant’s remarks of 1/26/22, pp. 6-7).

Amended claim requires “the carrier substrate (1) can be virtually divided into a primary substrate (10') and a secondary substrate (20')” without any requirement of there being an being an intermediate substrate.  Based upon the claim language, there cannot be an intermediate substrate because the carrier is divided into first and second substrates.  This is a basis of an objection, below.
Applicant argues
By considering the layer thicknesses as being illustrated in Ogawa, it is obvious that the metallic layers, being addressed to the virtual substrates (d15.3, d15.1) and being included into the metallic intermediate layer, would overlap such that you cannot divide the carrier substrate into a first and a second virtual substrate. (Applicant’s remarks of 1/26/22, p. 7).

Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 1, lines 17-18 requires “the carrier substrate (1) can be virtually divided into a primary substrate (10') and a secondary substrate (20').”  The substitute specification at  page 15, line X to page 16, line X states:
the carrier substrate is virtually divided into a primary substrate, a secondary substrate and preferably a virtual intermediate layer d15.2 in between. (p. 15, l. 32 – p. 16, l. 1, emphasis added)

.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30’ (claim 14, line 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 5, 7, 9, 10, 12-14, 17-20 are objected to because of the following informalities:

b.	Claim 1, line 19 requires “the coefficients of thermal extension.”  First, “the coefficients of thermal extension” lack antecedent basis.  Second, did Applicant intend for “coefficients of thermal extension” to be “coefficients of thermal expansion”?
c.	Claim 12, line 3, “having” should be “have”;
d.	Claim 14, line 3, should “ 30’ “ be “30”? and
e.	Claim 18, line 3, “and the cooling structure (30)” should be “, the cooling structure (30)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
a.	Claim 5, line 2; Claim 19, line 2, Claim 20, line 2; and Claim 21, line 17, “the rip region” lacks antecedent basis;

c.	Claim 12, line 2 requires “the conductive path (12)” lacks antecedent basis.  Is “conductive path (12)” (which is singular) have antecedence in “conductive paths”  (which is plural” of claim 1, line 2?
d.	Claim 21, line 18 require “a rip region.”  Is this the same or different from “rip region” of line 17?
e.	Claim 22, line 2 requires “a base body region.”   Is this the same or different from “a base body region” of claim 21, line 17?
f.	Claim 22, line 2 requires “a ratio.”   Is this the same or different from “a ratio” of claim 21, line 17?
g.	Claim 22, line 3 requires “a thickness” (first occurrence).  Is this the same or different from “a thickness” (first occurrence) of claim 21, line 18?
h.	Claim 22, line 3 require “a rip region.”  Is this the same or different from “a rip region” of claim 21, line 17?
i.	Claim 22, line 3 requires “a thickness” (second occurrence).  Is this the same or different from “a thickness” (second occurrence)of claim 21, line 18? and
j.	Claim 22, line 3 requires “a value”.  Is this the same or different from “a value” of claim 21, line 19?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 10, 13, 14,and 17 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Ogawa (WO 2016/121660 using US 10,037,928 is English translation).
Alternate I
With respect to Claim 1, Ogawa teaches a carrier substrate (see fig. 2, 3,5,6) for electrical components (7, examiner’s note: “for electrical components” is not positively reciting the electrical components), the carrier substrate having a component side (fig. 2, above 5) including conductive paths (2 and col. 7, l. 22) and a cooling side (fig. 2, below 6), which is opposite the component side and has a cooling structure (4), the carrier substrate comprising, for electrical insulation (6 provides electrical insulation, see Examiner’s response Applicant’s remarks of office action dated 9/30/21 and/or fig. 2, portion of 5 under right-hand side 2) of the electrical components, a primary layer (5) which faces the component side and is produced from ceramic (col. 3, l. 52), and, for stiffening the carrier substrate, a secondary layer (6) which faces the cooling side and is produced from ceramic (col. 3, l. 52), a metallic intermediate layer (3) being arranged between the primary layer and the secondary layer for heat transfer from the component 
Alternate II
With respect to Claim 1, Ogawa teaches a carrier substrate (see fig. 2, 3,5,6) for electrical components (7, examiner’s note: “for electrical components” is not positively reciting the electrical components), the carrier substrate having a component side (fig. 2, above 5) including conductive paths (2 and col. 7, l. 22) and a cooling side (fig. 2, below 6), which is opposite the component side and has a cooling structure (4), the carrier substrate comprising, for electrical insulation (6 provides electrical insulation, see 

With respect to Claim 14, Ogawa teaches a method for producing a carrier substrate (see fig. 2, 3,5,6) according to claim 1 (see rejection of claim 1, above), wherein the primary layer, the secondary layer, the intermediate layer and the cooling structure are joined by a common joining method (col. 3, ll. 41-46, bonding).
With respect to Claims 2, 3, 7, 9, 10, 13, and 17, Ogawa further teaches the metallic intermediate layer is between 2.5 and 100 times as thick as the primary layer (midpoint thickness of 3 of 3 mm is 5.5x thickness of 5 of .55 mm), or the metallic intermediate layer is between 2.5 and 100 times as thick as the secondary layer (midpoint thickness of 3 of 3 mm is 5.5x thickness of 6 of .55 mm) (claim 2), the metallic intermediate layer is between 1.4 mm and 10 mm thick (col. 6, l. 5, 3 is 2 to 4 mm thk) (claim 3), the metallic intermediate layer is formed as a single layer (see fig. 2) (claim 7) at an end (see fig. 2, end of 2,3,6 near 6 is exposed to air) of carrier substrate on the cooling side, the cooling structure provided for fluid cooling (fig. 2, air) is directly adjacent (see fig. 2) to the secondary layer (claim 9), the primary layer has a via (9) (claim 10), the carrier substrate has a housing part (13,14) encasing (see fig. 7) the component side (claim 13), the housing part is a cast part (examiner’s note: cast is a process is a method of manufacture that does not impart structurally differences) and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ogawa (WO 2016/121660 using US 10,037,928 is English translation).
With respect to Claim 12, Ogawa discloses the claimed invention including the metallic intermediate layer, the conductive paths, a metallic connecting element (9) and/or the cooling structure.  Ogawa fails to disclose the metallic intermediate layer, the conductive paths, a contact element, a metallic connecting element and/or the cooling structure having etched structures on a side facing the primary layer or a side facing the secondary layer for increasing a thermal shock resistance of the carrier substrate.  Admitted prior art that it is well known in the art to etch or rough surfaces on metallic surfaces including at least one of the metallic intermediate layer, the conductive path, the contact element, the metallic connecting element or the cooling structure.  (Since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03).  It would have been obvious to one of ordinary skill 
Claims 5 and 19-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ogawa (WO 2016/121660 using US 10,037,928 is English translation) and Soto (US 6,831,835).
With respect to Claim 21, Ogawa teaches a carrier substrate (see fig. 2, 3,5,6) for electrical components (7, examiner’s note: “for electrical components” is not positively reciting the electrical components), the carrier substrate having a component side (fig. 2, above 5) including conductive paths (2 and col. 7, l. 22) and a cooling side (fig. 2, below 6), which is opposite the component side and has a cooling structure (4), the carrier substrate comprising, for electrical insulation (6 provides electrical insulation, see Examiner’s response Applicant’s remarks of office action dated 9/30/21 and/or fig. 2, portion of 5 under right-hand side 2) of the electrical components, a primary layer (5) which faces the component side and is produced from ceramic (col. 3, l. 52), and, for stiffening the carrier substrate, a secondary layer (6) which faces the cooling side and is produced from ceramic (col. 3, l. 52), a metallic intermediate layer (3) being arranged between the primary layer and the secondary layer for heat transfer from the component side to the cooling side, the carrier substrate forming a sandwich construction (see fig. 2, 5 and 6 sandwich 3), in which the primary layer and the secondary layer are 
With respect to Claims 5, 19, 20, and 22, Ogawa discloses the claimed invention except for the cooling structure comprises a base body region and a rip region.  Soto teaches the cooling structure (fig. 2, 30) comprises a base body region (fig. 5, base of 16 below 36) and [a] rip region (36s), wherein a ratio between a thickness (col. 6, ll. 49-50, thk of 130,132 to surface 134 is .03 inches) of [the] rip region and a thickness (col. 6, l. 52, thk of 136 is .06 inches) of the base body region has a value between 1.2 to 3 (ratio of .06”:.03” is 2) (claim 5), a value between 1.6 to 3 (ratio of .06”:03” is 2) (claim 
Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ogawa (WO 2016/121660 using US 10,037,928 is English translation) and Emoto (US 7,355,853).
Ogawa discloses the claimed invention including the primary layer, the secondary layer, the intermediate layer and the cooling structure, and a conductive path are joined by the common joining method (col. 3, ll. 39-46).  Ogawa further teaches joined by the common joining method simultaneously (col. 6, l. 67) in a common method step (col. 4, ll. 27-28).  However Ogawa is ambiguous as to whether “[w]hen the metal circuit plates 2 and the heat dissipating plate 4 are simultaneously bonded to the heat diffusing plate 3” means that the bonding is simultaneous for 2 to 5, 5 to 3, 3 to 6, and 6 to 4 or that 2 is simultaneously bonded to one side of 5,3,6 and 4 is to another side of 5,3,6.   Emoto teaches layers (fig. 1, 1,3,4,5) disclose are joined by a common joining method (col. 9, l. 40, brazing) simultaneously (col. 9, l. 41) in a common method step. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oi with the simultaneous method step of Emoto for minimizing the time in an autoclave to apply the heat and pressure to bond the layers together. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/12/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835